FIRST AMENDMENT TO PROMISSORY NOTE

This First Amendment to Promissory Note (the “Amendment”) is made as of
March 20, 2008, between BROOKE CAPITAL CORPORATION, a Kansas corporation (the
“Borrower”), and CITIZENS BANK AND TRUST COMPANY, a Missouri banking corporation
(the “Bank”).

Preliminary Statements

(a) The Borrower is indebted to the Bank pursuant to a Promissory Note, dated
December 31, 2007, from the Borrower, as maker, to the Bank, as payee, in the
stated principal amount of $9,000,000 (the “Note”). Capitalized terms used and
not defined in this Amendment have the meanings given to them in the Note.

(b) The Borrower has requested that the Bank amend certain covenants and other
provisions contained in the Note.

(c) The Bank is willing to agree to the foregoing request by the Borrower,
subject, however, to the terms, conditions and agreements set forth in this
Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Final Balloon Payment. Section 1(b) of the Note is amended to read as follow:

(b) Final Balloon Payment. On May 30, 2008, the entire outstanding principal
balance of this Note, all accrued but unpaid interest thereon and any other
amounts owing under this Note will be immediately due and payable in their
entirety.

2. Interest Rate. Section 2 of the Note is amended to read as follows:

2. Interest Rate. Interest will accrue on the outstanding principal balance of
this Note, from and after the First Amendment Date until the occurrence of an
Event of Default, at an annual rate equal to the Prime Rate in effect from time
to time plus three percent (3%). The “Prime Rate” means the prime rate as
published from time to time in the “Money Rates” section of The Wall Street
Journal or in such other reputable financial news service (electronic or
otherwise) utilized by the Bank from time to time. The Prime Rate may fluctuate
as frequently as daily, and shall change on the day any change in the prime rate
occurs. This rate is only a reference rate and may not be the lowest rate
offered by the Bank. Interest will be calculated based upon the actual number of
days elapsed over a year of 360 days. If interest is not paid when due, such
interest shall be treated as principal outstanding under this Note and interest
shall accrue thereon as provided herein.

DB04/500047.0036/341558.3/

3. Events of Default.

(a) Key-Person Default. Clause (f) of Section 5 of the Note is amended to read
as follows:

(f) Robert Orr, Michael Hess, Leland Orr, Carl Baranowski, Kyle Garst or Dane
Devlin dies, is judicially declared incompetent or fails to perform fully those
duties being performed by him or her for the benefit of the Borrower or the
Parent on December 31, 2007;

(b) Brook Credit Stock Price. Clause (k) of Section 5 of the Note is amended to
read as follows:

(k) the value of the common stock of Brooke Credit Corporation falls below $2.00
per share; or

4. December 31, 2007 Financial Statements. Section 9(e) of the Note is amended
to read as follows:

(e) Financial Statements. All financial statements of the Borrower and the
Parent which have been furnished to the Bank fairly present the financial
condition of the Borrower and the Parent, as the case may be, as of the dates
reflected on the financial statements, and fairly present the results of their
respective operations for the period covered thereby, all in accordance with
GAAP. As of the First Amendment Date, there has been no material adverse change
in the financial condition or results from operations, as the case may be, of
the Borrower or the Parent since the December 31, 2007 financial statements of
each of the Borrower and the Parent (as set forth in the Parent’s Form 10-K
filing on March 17, 2008 with the Securities and Exchange Commission).

5. Tangible Net Worth Covenant Deleted. Section 10(a) of the Note is amended to
read as follows:

(a) [intentionally omitted]

6. Quarterly Financials and Other Information. Section 18 of the Note is amended
to read as follows:

18. Quarterly Financials and Other Information. The Borrower agrees to provide
to the Bank – (a) by March 17, 2008, with respect to the quarter and year ending
December 31, 2007, and (b) by May 15, 2008, with respect to the quarter ending
March 31, 2008 – financial statements of the Borrower and the Parent for such
fiscal year/quarter, in each case prepared in accordance with GAAP and certified
by the chief financial officer of the Borrower and the Parent as true and
correct. The Borrower also agrees to provide to the Bank such other financial
and operational information regarding the Borrower and the Parent as the Bank
may reasonably request from time to time.

7. New Defined Terms. A new Section 23 is added to the Note which reads as
follows:

23. Definitions. For purposes of this Note, the following terms have the
following meanings:

"First Amendment” means the First Amendment to Promissory Note, dated as of
March 20, 2008, between the Borrower and the Bank.

"First Amendment Date” means the date of the First Amendment.

8. Amendment Fee. The Borrower agrees to pay to the Bank on the date hereof a
fee equal to $10,000, which shall be deemed fully earned and non-refundable on
the date hereof.

9. No Other Amendments; No Waiver. Except as amended hereby, the Note and the
other Credit Documents shall remain in full force and effect and be binding on
the parties thereto in accordance with their respective terms. Nothing in this
Amendment shall constitute a waiver by the Bank of any Default or Event of
Default which may exist on the date hereof, and nothing herein shall require the
Bank to waive any Default or Event of Default which may arise hereafter. Nothing
herein shall act to release any lien on any Collateral or limit the scope or
amount of the obligations secured thereby.

10. Reaffirmation of Credit Documents. The Borrower reaffirms its obligations
under the Note, as amended hereby, and the other Credit Documents to which it is
a party or by which it is bound, and represents, warrants and covenants to the
Bank, as a material inducement to the Bank to enter into this Amendment, that:
(a) the Borrower has no and in any event waives any defense, claim or right of
setoff with respect to its obligations under, or in any other way relating to,
the Note, as amended hereby, or any of the other Credit Documents to which it is
a party, or the Bank’s actions or inactions in respect of any of the foregoing,
and (b) except as otherwise expressly provided in this Amendment, all
representations and warranties made by the Borrower in the Note or the other
Credit Documents to which it is a party are true and complete on the date hereof
as if made on the date hereof.

11. Representations and Warranties. The Borrower represents and warrants to the
Bank as follows: (a) it is a validly existing Kansas corporation and has full
corporate power and authority to enter into this Amendment and any documents or
transactions contemplated hereby and to pay and perform any obligations it may
have in respect of the foregoing; (b) its execution, delivery and performance of
this Amendment and any documents or transactions contemplated hereby do not
violate or conflict with, or require any consent under, (1) its organizational
documents or any other agreement or document relating to its formation,
existence or authority to act, (2) any agreement or instrument by which it or
any its properties is bound, (3) any court order, judicial proceeding or any
administrative or arbitral order or decree, or (4) any applicable law, rule or
regulation; and (c) no authorization, approval or consent of or by, and no
notice to or filing or registration with, any governmental authority or any
other person or entity is necessary for it to enter into this Amendment or any
document or transaction contemplated hereby or to perform any of its obligations
with respect to any of the foregoing.

12. Conditions Precedent to Amendment. Unless and to the extent the Bank waives
the benefits of this sentence by giving written notice thereof to the Borrower,
the Bank shall have no duties under this Amendment, nor shall any extensions,
waivers or other concessions by the Bank under this Amendment be effective, in
each case until the Bank has received fully executed originals of each of the
following, each in form and substance satisfactory to the Bank:



  (a)   Note Amendment. This Amendment, including the Consent of Pledgor
attached hereto;



  (b)   Pledge Agreement Amendment. The First Amendment to Pledge Agreement,
dated on or about the date hereof, between the Parent and the Bank; and



  (c)   Other. Such other documents, consents, agreements or other items as the
Bank may reasonably request.

13. Expenses. The Borrower shall pay the out-of-pocket legal fees and expenses
incurred by the Bank in connection with the preparation and closing of this
Amendment and any other documents referred to herein and the consummation of any
transactions referred to herein or therein.

14. Governing Law. This Amendment shall be governed by the same law that governs
the Note.

15. Counterparts; Fax Signatures. This Amendment may be executed in one or more
counterparts and by different parties thereto, all of which counterparts, when
taken together, shall constitute but one agreement. This Amendment may be
validly executed and delivered by facsimile or other electronic means and any
such execution or delivery shall be fully effective as if executed and delivered
in person.

[signature page(s) to follow]

1

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

BROOKE CAPITAL CORPORATION

By:     
Kyle L. Garst, President & CEO


CITIZENS BANK AND TRUST COMPANY

By:     
Name: Title:


2

Consent of Pledgor

Reference is made to the Pledge Agreement, dated December 31, 2007, between
Brooke Corporation (the “Parent”), as pledgor, and Citizens Bank and Trust
Company, as pledgee (the "Pledge Agreement”). Capitalized terms used and not
defined in this Consent of Pledgor shall have the meanings given to them in the
above First Amendment to Promissory Note (the "Amendment”). To induce the Bank
to enter into the Amendment, the Parent (a) consents to the Bank and the
Borrower entering into the Amendment, (b) agrees that the execution, delivery
and performance of the Amendment shall not (i) impair the creation, attachment,
perfection, priority or any other aspect of the security interest granted by the
Parent to the Bank in the Pledged Collateral referred to in the Pledge
Agreement, or (ii) otherwise discharge, limit or impair the obligations of the
Pledgor under the Pledge Agreement or the other Credit Documents, (c) agrees
that the Pledge Agreement is and remains in full force and effect and is
enforceable against the Parent in accordance with its terms, (d) waives any
defense, claim or right of setoff the Parent may have in respect of the Pledge
Agreement, the Note, any other Credit Document, or the Bank’s actions or
inactions in respect of any of the foregoing, (e) waives any suretyship or
similar defense it may have at any time with respect to the Obligations referred
to in the Pledge Agreement or with respect to the Credit Documents or the
actions or inactions of the Borrower, the Bank or any other person from time to
time, and (f) agrees that the Bank has no duty to give the Parent notice of or
obtain the Parent’s consent to the transactions described in the Amendment, and
that the giving of notice to the Parent and the obtainment of its consent in
this instance shall not impose any similar or other duty upon the Bank in any
future matter or transaction. This Consent of Pledgor may be validly executed
and delivered by fax or other electronic means. This Consent of Pledgor shall be
governed by the same law that governs the Pledge Agreement.

BROOKE CORPORATION

By:     

Robert D. Orr, Chairman

3